— Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 11, 2011. The judgment, among other things, granted defendant’s motion for summary judgment, dismissed the complaint, declared that defendant has no duty to defend and indemnify plaintiffs and denied the cross motion of plaintiffs for partial summary judgment.
*1262It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Fahey, Lindley, Sconiers and Martoche, JJ.